Per Curiam:
The bond of the defendant, as treasurer of the corporation plaintiffs, might undoubtedly have been so drawn as to make the obligors liable not only for the term to which he was then elected, but to any subsequent term he might hold the office by re-election. But it was simply “ during his continuance in said office,” *435which necessarily meant the term of the office to -which he had then been elected, namely, for one year. We cannot stretch the language so as to make sureties liable beyond the letter of their engagement.
Judgment affirmed.